Citation Nr: 0823036	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disabilities.

2.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
bilateral knee disabilities on the merits.  In December 2006, 
the Board remanded the application to reopen the previously 
denied claim for additional development.

The issue of entitlement to service connection for bilateral 
knee disabilities is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for bilateral knee 
disabilities was previously denied in a January 1993 rating 
decision.  The veteran was notified of the decision, but 
failed to perfect an appeal.

2.  The evidence received since the January 1993 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim for service connection for bilateral knee 
disabilities.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied service 
connection for bilateral knee disabilities became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen 
service connection for bilateral knee disabilities.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for bilateral knee disabilities was 
previously denied in a January 1993 rating decision.  The 
January 1993 rating decision indicated there was no service 
medical record evidence of symptoms in service, and no 
competent medical evidence that the bilateral knee 
disabilities that were first diagnosed after service were 
related to service.   

Although in the April 2003 rating decision on appeal the RO 
denied the claim for service connection on the merits, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The veteran's claim was originally denied in a January 1993 
rating decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the January 1993 decision became final because the veteran 
did not file a timely appeal.

The claim for service connection for bilateral knee 
disabilities may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim August 30, 
2001.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in January 1993 consisted of a portion of the 
veteran's service treatment records, the veteran's post-
service treatment records, and the veteran's own statements.  
The vast majority of the veteran's service treatment records 
were determined to have been destroyed in a fire in 1973.  
The RO found that there was no evidence that the veteran's 
bilateral knee disabilities were incurred in or aggravated by 
his period of active service.  Accordingly, his claim for 
service connection for bilateral knee disabilities was 
denied.  In August 2001, the veteran applied to reopen the 
claim for service connection.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in January 
1993 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.  

Newly received evidence includes a statement dated in October 
2007 from the veteran's sister, in which his sister describes 
the in-service injury and tends to show continuous post-
service symptoms of bilateral knee problems since service.  

The Board finds that the lay statement addressing in-service 
symptoms of knee pain and continuous post-service symptoms of 
knee problems is both new and material, as it tends to show 
in-service symptoms of knee problems, and shows evidence of 
continuous post-service symptoms that tends to support the 
contention of nexus to service.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (Lay evidence is one type of 
evidence that must be considered, if submitted, when a 
veteran's claim seeks disability benefits).  

The lay statement has been presumed credible for the purpose 
of determining whether to reopen the claim.  The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for bilateral knee disabilities is 
reopened.  To that extent only, the claim is allowed.


ORDER

The claim for service connection for bilateral knee 
disabilities is reopened; to that extent only, the appeal is 
allowed.


REMAND

Additional development is needed prior to further disposition 
of the underlying claim for service connection for bilateral 
knee disabilities.  

The vast majority of the veteran's service treatment records 
have been determined to have been destroyed in a fire in 
1973.  When a veteran's records have been determined to have 
been destroyed, or are missing, VA has an obligation to 
search for alternative records that might support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Post-service medical records demonstrate that the veteran was 
diagnosed with bilateral knee problems at least as early as 
June 1989.  He has continued to receive intermittent 
treatment for knee problems since that time.  An October 2007 
lay statement submitted by the veteran in conjunction with 
his application to reopen his claim tends to corroborates his 
contentions regarding the continuity of symptomatology 
related to knee problems.

To date, no medical professional has opined as to the 
relationship between the veteran's current knee problems and 
his period of active service, and the veteran has not yet 
been afforded a medical opinion.  Accordingly, it remains 
unclear to the Board whether the veteran's current knee 
problems are related to the reported in-service injury in 
which he fell from a truck, landing on both knees.  A VA 
examiner has not yet had the opportunity to review the 
veteran's claims folder and render an opinion as to whether 
the veteran's current depression is related to his active 
service, and such medical opinion on the question of 
relationship to service is necessary to decide the merits of 
this service connection claim.  For these reasons, the Board 
finds that a remand for an examination and etiological 
opinion is in order.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination of the joints.  The 
examiner should specifically offer an 
opinion as to whether it is at likely 
as not (50 percent probability or 
greater) that the veteran's current 
bilateral knee disabilities are related 
to his period of active service.  In 
this regard, the examiner should 
consider the veteran's statements 
regarding the in-service injury in 
which he fell from a truck, landing on 
his knees; the veteran's statements of 
symptoms in service; and the veteran's 
and other lay statements of continuous 
symptoms of knee problems after 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination 
was inadequate where the examiner did 
not comment on the veteran's report of 
in-service injury but relied on the 
service medical records to provide a 
negative opinion).  The examiner should 
also provide an opinion as to the 
approximate date of onset of the 
veteran's current bilateral knee 
disabilities.  The claims file should 
be made available to, and should be 
reviewed by, the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The rationale for the 
opinions must be provided. 

2.  Then, readjudicate the merits of 
the claim for service connection for 
bilateral knee disabilities.  If action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

The veteran is advised to appear and participate in any 
scheduled VA examination, as failure to do so may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


